Cite as 2015 Ark. App. 219

                 ARKANSAS COURT OF APPEALS
                                        DIVISION III
                                       No. CV-14-1085


MONICA JANE GRITTON                                Opinion Delivered   April 8, 2015
                   APPELLANT
                                                   APPEAL FROM THE POPE COUNTY
V.                                                 CIRCUIT COURT
                                                   [NO. J-13-235]

ARKANSAS DEPARTMENT OF                             HONORABLE KEN D. COKER, JR.,
HUMAN SERVICES AND MINOR                           JUDGE
CHILD
                    APPELLEES                      AFFIRMED; MOTION TO
                                                   WITHDRAW GRANTED



                          RAYMOND R. ABRAMSON, Judge

       This appeal arises from an order of the Pope County Circuit Court terminating

appellant Monica Gritton’s parental rights to her daughter, L.G. (born October 24, 2013).

Gritton’s attorney has filed a no-merit brief pursuant to Linker-Flores v. Arkansas Department

of Human Services, 359 Ark. 131, 194 S.W.3d 739 (2004) and Arkansas Supreme Court Rule

6-9(i), asserting that there are no issues of arguable merit to support the appeal and requesting

to be relieved as counsel. The motion is accompanied by an abstract and addendum of the

proceedings below and a brief explaining why none of the trial court’s rulings present a

meritorious ground for appeal. The clerk of this court notified Gritton that she had the right

to file pro se points for reversal under Arkansas Supreme Court Rule 6-9(i)(3), but she did

not do so. We affirm the order of termination and grant counsel’s motion to withdraw.
                                  Cite as 2015 Ark. App. 219

       On October 24, 2013, Gritton gave birth to L.G. That same day, she tested positive

for marijuana. The Arkansas Department of Human Services (DHS) exercised a 72-hour hold

on the baby based on Gritton’s positive drug test, her history with DHS, and her

noncompliance with previously offered services.1 On October 28, 2013, an emergency

petition for custody and dependency neglect was filed, and an order for ex parte emergency

custody was entered later that day.

       On November 4, 2013, the court found probable cause and set the case for

adjudication. In its February 14, 2014 adjudication order, the court found by a preponderance

of the evidence that L.G. was dependent-neglected. The court specifically noted, in its order,

that Gritton previously had her rights terminated to two other children because of her drug

addiction, and that L.G. was at substantial risk of serious harm due to neglect because of

Gritton’s continued drug use. The goal of the case was set for reunification, but no services

were ordered for Gritton except for reasonable and supervised visitation.

       On June 9, 2014, the court held a permanency-planning hearing and a no-

reunification- services hearing. The permanency-planning goal was changed to adoption and

termination of parental rights. In a separate order, DHS was relieved from providing

reunification services with a finding of clear and convincing evidence that there was little

likelihood that any services to the parent would result in a successful reunification and that the

mother had made no effort to improve her situation.



1
DHS had a history with Gritton before October 24, 2013. On May 28th of that year,
Gritton’s parental rights to her older two daughters, Z.G. and A.C., were terminated.

                                                2
                                  Cite as 2015 Ark. App. 219

       On July 15, 2014, DHS filed a petition for termination of Gritton’s parental rights. In

the petition, DHS alleged four grounds for termination: (1) that Gritton had abandoned L.G.

(Ark. Code Ann. § 9-27-341(b)(3)(B)(iv)); (2) that other factors arose subsequent to the filing

of the original petition that demonstrated that return of L.G. to Gritton was contrary to her

health, safety, and welfare and that despite the offer of appropriate family services, Gritton had

manifested the incapacity or indifference to remedy the subsequent issues or factors that

prevented the return of L.G. to her custody (Ark. Code Ann. § 9-27-341(b)(3)(B)(vii)(a)); (3)

that Gritton had been sentenced in a criminal proceeding for a period of time which would

constitute a substantial part of L.G.’s life (Ark. Code Ann. § 9-27-341(b)(3)(B)(viii)(a)); and

(4) that Gritton had been found by a court of competent jurisdiction to (i) have subjected any

juvenile to aggravated circumstances, (ii) had her rights involuntarily terminated as to a sibling

of the child and (iii) had abandoned an infant. (Ark. Code Ann. § 9-27-341(b)(3)(B)(ix)(a)).

       On August 25, 2014, the court held the termination hearing and found that DHS had

proved by clear and convincing evidence all four grounds alleged in the petition. The order

terminating Gritton’s parental rights was entered on September 17, 2014.2 Gritton filed a

notice of appeal on October 7, 2014. On January 15, 2015, Gritton’s counsel filed a motion

to withdraw as set forth above. Counsel contends that this appeal is without merit.

       An order forever terminating parental rights must be based on clear and convincing

evidence that termination is in the child’s best interest. Ark. Code Ann. § 9-27-341(b)(3)(A).


2
 At the time of the termination hearing, the putative father Camron Jolly’s paternity had not
been established. The order terminated Gritton’s parental rights and any unknown father’s
parental rights. Gritton is the sole appellant in this case.

                                                3
                                  Cite as 2015 Ark. App. 219

In determining whether termination is in the child’s best interest, the circuit court must

consider the likelihood that the child will be adopted if the termination petition is granted and

the potential harm, specifically addressing the effect on the health and safety of the child,

caused by returning the child to the custody of the parent, parents, or putative parent or

parents. Ark. Code Ann. § 9-27-341(b)(3)(A)(ii) (Repl. 2009).

       Additionally, DHS must prove at least one statutory ground for termination by clear

and convincing evidence. Ark. Code Ann. § 9-27-341(b)(3)(B) (Supp. 2013). Clear and

convincing evidence is defined as that degree of proof that will produce in the fact-finder a

firm conviction as to the allegation sought to be established. Dinkins v. Ark. Dep’t of Human

Servs., 344 Ark. 207, 40 S.W.3d 286 (2001). This court does not reverse a termination order

unless the circuit court’s findings were clearly erroneous. Meriweather v. Ark. Dep’t of Health

&Human Servs., 98 Ark. App. 328, 255 S.W.3d 505 (2007). In determining whether a finding

is clearly erroneous, an appellate court gives due deference to the opportunity of the trial

court to judge the credibility of witnesses. Dinkins, supra.

       In this case, termination of Gritton’s parental rights was appropriate. At the time the

termination order was entered, Gritton was in the custody of the Arkansas Department of

Correction. She had been arrested in December 2013 for breaking into a storage building in

an attempt to find a place to sleep. She remained homeless and unemployed throughout the

case. Gritton admitted on the stand that she was just as “lost in her addiction” to drugs as she

had been in the last case that resulted in the termination of her parental rights of her other two

children.


                                                4
                                Cite as 2015 Ark. App. 219

       The court found that L.G. was adoptable based on the testimony of Jennifer

Blassingame, a DHS caseworker. Gritton had not seen L.G. since she was 24 hours old, and

the court noted that the “mother is a stranger to this child and this is the choice of the

mother.” Throughout the entire case, Gritton never visited L.G. or stayed in contact with

DHS.

       Having carefully examined the record and the brief presented to us, we find that

counsel has complied with the requirements established by the Arkansas Supreme Court for

no-merit appeals in termination cases. We also conclude that the appeal is wholly without

merit. Accordingly, we grant counsel’s motion to withdraw and affirm the order terminating

Gritton’s parental rights.

       Affirmed; motion to withdraw granted.

       KINARD and VAUGHT, JJ., agree.

       Suzanne Ritter Lumpkin, Arkansas Public Defender Commission, Dependency-Neglect

Appellate Division, for appellant.

       No response.




                                            5